Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "triboelectrically similar to the build material particles" in claim 10 is a relative term which renders the claim indefinite.  The term "triboelectrically similar to the build material particles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Attempting to link the cyclone separator material of construction to the build material particles renders the claim indefinite as during the building process of the cyclone separator it would not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al. (US20150298397) (hereinafter “Chen”) provided by the Applicant in the IDS.
Regarding claim 13, Chen reference teaches a method comprising: operating an air pressure generator to generate airflow at a first flow rate (see paragraph 0036; the air pressure generation device 37 is operated in negative mode to generate an airflow at a first flow rate)   within a feed line (see Fig 3; item G7 to G1 to G2)  and a cyclone separator (see Fig 3 and or paragraph 0036; item 35) ; turning on a feeder (see Fig 3; item 31)  to supply build material particles into the feed line from a material bin to mix with the airflow and to be separated from the airflow in the cyclone separator (see paragraph 0036; the feeder of Chen reference can be turned on to supply build material particles); turning off the feeder to stop the supply of build material particles into the feed line (see paragraph 0036; the feeder of Chen reference can be turned off to stop the supply of the build material and also switching the air generation device from positive to negative mode or vice versa the feeder is turned off for an instance); operating the air pressure generator to generate airflow at a second flow rate within the feed line and the cyclone separator for a certain period of time to remove build material particles that are attached to the cyclone separator and other conduits through which the build material particles are fed (see paragraph 0036; the air generation device is operated in positive having a flow rate i.e. second flow rate and the flow rate is adjustable to remove the particles attached to the cyclone); and following the certain period of time, operating the air pressure generator to generate airflow at the first flow rate within the feed line and the cyclone separator (see paragraph 0036; the air pressure generation device 37 is operated to generate an airflow at a flow rate); and turning on the feeder (turning on the feeder of Chen reference to supply the build materials)
Regarding claim 14, Chen reference teaches the method according to claim 13, Chen reference teaches that the method further comprising: turning off the feeder (see paragraph 0036; the feeder of Chen reference can be turned off to stop the supply of the build material and also switching the air generation device from positive to negative mode or vice versa the feeder is turned off for an instance); turning on a second feeder to supply reclaimed build material particles into the feed line from a reclaimed material hopper (see Fig 3 and or paragraph 0036-0037; item 32 and or 36 is the second feeder that can be turned on to supply reclaimed build material particles) ; manipulating a valve (see Fig 10A and or paragraph 0049; item 3612 is the valve) to direct the airflow including the reclaimed build material particles to a second cyclone separator that is to separate the reclaimed build material particles from the airflow and to supply the reclaimed build material WO 2019/022747PCT/US2017/04420221particles into a recycled material hopper (see Fig 3 and or Fig 10A and or paragraph 0049; the valve can be manipulated between open and close position to direct the airflow including the reclaimed build material into the second cyclone unit for separation)
Regarding claim 15, Chen reference teaches the method according to claim 13, Chen reference teaches that the method further comprising:  turning off the second feeder to stop the supply of reclaimed build material particles into the feed line (see paragraph 0036; the second feeder of Chen reference can be turned off to stop the supply of reclaimed build material and also switching the air generation device from positive to negative mode or vice versa the feeder is turned off for an instance); and operating the air pressure generator to generate airflow at the second flow rate within the feed line and the second cyclone separator for a certain period of time to remove reclaimed build material particles that are attached to the second cyclone separator and the other conduits (see paragraph 0036; the air generation device is operated in positive mode having a flow rate i.e. second flow rate and the flow rate is adjustable to remove the particles attached to the cyclone) ; and following the certain period of time, operating the air pressure generator to generate airflow at the first flow rate within the feed line and the cyclone separator (see paragraph 0036; the air pressure generation device 37 is operated in negative mode to generate an airflow at a flow rate); and turning on the second feeder (see Fig 3 and or paragraph 0036-0037; item 32 and or 36 is the second feeder that can be turned on to supply reclaimed build material particles)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Song et al. (US6195835) (hereinafter “Song”).
Regarding claim 1, Chen reference teaches a 3D printing system comprising: a feed line  (see Fig 3; item G7 to G1 to G2) to receive build material particles from a material bin (see Fig 3 item 36); an air pressure generator to generate airflow inside the feedline to move the build material particles through the feedline (see paragraph 0014; an air pressure generation device); and a cyclone separator to receive the airflow and the build material particles from the feed line and to separate the build material particles from the airflow (see paragraph 0014 and or paragraph 0033; item 35), , a build material particle discharge opening (see fig 8; item 351d and or 352c), and a tapered wall connecting the chamber wall and the build material particle discharge opening (see fig 8; the half bottom portion of the cyclone is the tapered wall connecting the chamber wall and discharge opening). Chen reference is different from claim 1 in that it does not explicitly teach the cylindrical chamber wall of the cyclone separator and a ratio between a diameter of the chamber and a diameter of the discharge opening is between about 1.5 and about 4.0. Song reference is directed to a cyclone separator (see title). Song reference further teaches the cyclone separator having a cylindrical chamber wall (see fig 9; the portion of separator above the tapered portion) to achieve a cyclone separator of desired properties. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen reference to include the cylindrical chamber wall of Song reference to achieve a cyclone separator of desired properties.

Regarding claim 2, Chen and Song reference teaches the 3D printing system according to claim 1, Chen reference further teaches that the cyclone separator further comprises an airflow exhaust member (see Fig 8; item 351c and or 352b) having a hole (see Fig 8; item 351c and or 352b having hole) and the airflow exhaust member extending into a chamber formed by the chamber wall. Chen reference is different from claim 2 in that it does not teach an end cap spaced from the hole, and the airflow exhaust member including a plurality of apertures positioned between the hole and the end cap. Song reference is directed to a cyclone separator (see title and or abstract). Song reference further teaches that the cyclone separator includes an end cap (see Fig 11 and or Fig 12 item 60) and the airflow exhaust having apertures (see Fig 11 and or Fig 12; the openings/holes between the end cap and outlet) to achieve a predictable result of minimizing the build material flow into the airflow exhaust member. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen reference to include the end cap and apertures in the airflow exhaust member of Song reference to achieve a predictable result of minimizing the build material flow into the airflow exhaust member. See MPEP 2143 (l) (A)
Regarding claim 3, Chen and Song references teach the 3D printing system according to claim 2, Song reference further teaches that the end cap extends perpendicularly to the plurality of apertures and includes a conical shape having a point (the end cap is of a conical shape and the point is represented by the tip of the arrow), wherein the point of the end cap faces away from the build material particle discharge opening (see Fig 11 and or Fig below)


    PNG
    media_image1.png
    706
    594
    media_image1.png
    Greyscale

Regarding claim 4, Chen, Guo and Song reference teach the 3D printing system according to claim 2, but is different from claim 4 in that these references do not teach explicitly the ratio between the diameter of the chamber and a diameter of the hole in the airflow exhaust member to be between about 2 and about 4.
As to the ratio between the diameter of the chamber and a diameter of the hole in the airflow exhaust member it will be an obvious selection of size in order to achieve a predictable result of desired cyclonic separation. Therefore, it would have been obvious to a person having ordinary skill in the art to modify the cyclone separator of Chen and Song reference with a desired diameter of the chamber and a diameter of the hole in the airflow exhaust member to obtain a ratio between about 2 and about 4 in order to achieve a predictable result of desired cyclonic separation and a prima facie case of obviousness exist See MPEP 2144.04 lV
Regarding claim 5, Chen and Song reference teaches the 3D printing system according to claim 1, the chamber wall and tapered wall of the cyclone separator of Chen reference having a height. Chen and Song reference is different from claim 5, in that it does not teach a ratio between a height of the chamber wall and a height of the tapered wall to be between about 0.7 and about 1.5. As to the ratio between a height of the chamber wall and a height of the tapered wall it will be an obvious selection of size in order to achieve a predictable result of desired cyclonic separation. Therefore, it would have been obvious to a person having ordinary skill in the art to modify the cyclone separator of Chen reference with a desired height of the chamber wall and a desired height of the tapered wall to obtain a ratio between about 0.7 and about 1.5 in order to achieve a predictable result of desired cyclonic separation and a prima facie case of obviousness exist See MPEP 2144.04 lV
Regarding claim 6, Chen and Song reference teaches the 3D printing system according to claim 1, Chen reference further teaches the build material particle discharge opening. Chen and Song reference is different from claim 6, in that it does not teach the discharge opening to be of the size between about 
Regarding claim 7, Chen and Song reference teaches the 3D printing system according to claim 1, Chen reference further teaches the system further comprising: a build area (see Fig 2; item 21 the construction platform is a build area); and an upper hopper positioned beneath the cyclone separator to receive build material particles discharged from the cyclone separator (see paragraph 0033 and or Fig 2; item 31 acts as a hopper), the upper hopper to supply the build material particles in the build area (the build material is supplied to the construction platform)
Regarding claim 8, Chen and Song reference teaches the 3D printing system according to claim 1, Chen reference further teaches the system further comprising a second cyclone separator (see Fig 3 and or Fig 8 and or paragraph 0044; the system comprises two cyclone separators)  to receive airflow and reclaimed build material particles from a reclaimed material hopper, wherein the second cyclone separator is to separate the reclaimed build material particles from the airflow and to supply the reclaimed build material particles into a recycled material bin
Regarding claim 9, Chen and Song reference teaches the 3D printing system according to claim 1, further comprising a feeder (see Fig 3; item 32) positioned between the material bin (see Fig 3; item 36) and the feed line (see Fig 3; item G7 to G1 to G2); and a controller to control a volume of build material particles supplied into the feed line through manipulation of the feeder (see paragraph 0038 and or fig 4A; item 313 is a weight sensor controlling the weight of the material)
Regarding claim 11, Chen references teaches a cyclone separator (see item 35) comprising: a discharge opening for particles (see fig 8; item 351d and or 352c), the discharge opening having a second diameter (the discharge opening has a diameter), and an airflow exhaust member having a first end that extends into the chamber member (see Fig 8; item 351c and or 352b) a tapered wall connecting the (see fig 8; the half bottom portion of the cyclone is the tapered wall connecting the chamber wall and discharge opening); Chen reference is different from claim 11 in that it does not teach a chamber wall surrounding a chamber having a first diameter and the first end including an end cap and a plurality of apertures extending WO 2019/022747PCT/US2017/04420220 along the airflow exhaust member, the end cap having a conical shape that extends away from the discharge opening
Song reference is directed to a cyclone separator (see title). Song reference further teaches the cyclone separator having a cylindrical chamber wall (see fig 9; the portion of separator above the tapered portion) and an end cap with a conical shape (see Fig 11 and or Fig 12 item 60) and the airflow exhaust having apertures (see Fig 11 and or Fig 12; the openings/holes between the end cap and outlet) to achieve a predictable result of minimizing the build material flow into the airflow exhaust member. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chen reference to include the cylindrical chamber wall and end cap along with apertures in the airflow exhaust of Song reference to achieve a predictable result of minimizing the build material flow into the airflow exhaust member.
As to the ratio between a diameter of the chamber and a diameter of the discharge opening it will be an obvious selection of size in order to achieve a predictable result of desired cyclonic separation. Therefore, it would have been obvious to a person having ordinary skill in the art to modify the cyclone separator of Chen reference with a desired diameter of the chamber and a desired diameter of the discharge opening to obtain a ratio between about 1.5 and about 4.0 in order to achieve a predictable result of desired cyclonic separation and a prima facie case of obviousness exist See MPEP 2144.04 lV
Regarding claim 12, Chen and Song reference teaches the cyclone separator according to claim 11, Chen and Song references are different from claim 12 in that these references do not explicitly teach a ratio between the first diameter of the chamber and a diameter of a hole in the airflow exhaust member is between about 2 and about 4 and wherein a ratio between a height of the chamber and a height of the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Song reference as applied to claim 1 above, and further in view of Chau et al. (US 20140079493).
Regarding claim 10, Chen and Song reference teaches the 3D printing system according to claim 1, Chen and Song reference is different from claim 10 in that these references do not teach that the cyclone separator is formed of a material that is at least one of anti-static, electrically conductive, and triboelectrically similar to the build material particles. Chau reference is directed to a cyclonic separator unit (see title and or abstract). Chau reference further teaches that the cyclonic separator unit is typically made of metal material (see paragraph 0034) in order to achieve a predictable result of minimizing the adhesion of the build material particles onto the walls of the cyclone separator. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cyclone of Chen reference to be made of metal material in order to achieve a predictable result of minimizing the adhesion of the build material particles onto the walls of the cyclone separator. See MPEP 2143 (l) (A)
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773